 

Exhibit 10.2

 

EXECUTION VERSION

 

AMENDMENT TO
INVESTOR RIGHTS AGREEMENT

 

This AMENDMENT, dated as of May 11, 2018 (this “Amendment”), to the Investor
Rights Agreement, dated as of September 11, 2017 (as it may be amended from time
to time, the “Investor Rights Agreement”), is entered into between
Oncobiologics, Inc., a Delaware corporation (the “Company”), and GMS Tenshi
Holdings Pte. Limited, a Singapore private limited company (the “Investor” and,
collectively with the Company, the “Parties”). Capitalized terms used but not
defined herein shall have the meanings ascribed to them in the Investor Rights
Agreement.

 

WHEREAS, the Company and the Investor entered into the Investor Rights
Agreement;

 

WHEREAS, Section 8.7 of the Investor Rights Agreement permits the Parties to
amend the Investor Rights Agreement by an instrument in writing signed on behalf
of the Company and the Investor;

 

WHEREAS, the Company and Investor are entering into that certain Purchase
Agreement, dated as of the date hereof (the “2018 Purchase Agreement”), pursuant
to which, subject to the terms and conditions contained therein, Investor will
purchase from the Company, and the Company will issue to Investor, the Common
Shares and the Warrants (each as defined therein); and

 

WHEREAS, in connection therewith, the Company and the Investor desire to amend
the Investor Rights Agreement as provided herein.

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements contained herein, and
intending to be legally bound hereby, the Company and the Investor hereby agree
as follows:

 

1.       Amendment of definition of Common Shares in the Investor Rights
Agreement. Notwithstanding the definition in the recitals to the Investor Rights
Agreement, the definition of “Common Shares” in Article VIII the Investor Rights
Agreement is hereby amended by deleting “has the meaning set forth in the
recitals to this Agreement” and adding “means the Preferred Shares and shares of
Common Stock issuable upon conversion of the Preferred Shares and exercise of
the Warrants, together with any shares of Common Stock (including, as each term
is defined in the 2018 Purchase Agreement, the Common Shares, Warrants and
Warrant Shares) otherwise held by the Shareholder, any Affiliate Shareholder and
any Transferee Shareholder at any time following the date of this Agreement” in
place thereof.

 

2.       Representations and Warranties. Each of the Company and the Investor
represents and warrants that (a) it has the corporate power and authority to
execute and deliver this Amendment and (b) this Amendment constitutes the legal,
valid and binding obligation of each of the above parties, enforceable against
each such party in accordance with its terms, subject to the Enforceability
Exceptions.

 

 

 

  

3.       No Other Modification. The Investor Rights Agreement shall not be
modified by this Amendment in any respect except as expressly set forth herein.

 

4.       Miscellaneous. Sections 8.5 (Interpretation; Headings), 8.6
(Severability), 8.7 (Entire Agreement; Amendments), 8.13 (Waiver), 8.8
(Assignment; No Third Party Beneficiaries), 8.10 (Governing Law; Consent to
Jurisdiction; Waiver of Jury Trial) and 8.11 (Counterparts) of the Agreement are
hereby incorporated into this Amendment mutatis mutandis as if set forth in full
herein.

 

[Remainder of page intentionally left blank]

 

 2 

 

  

IN WITNESS WHEREOF, the Company and the Investor have caused this Amendment to
be executed as of the date first written above by their respective officers
thereunto duly authorize.

 

  Oncobiologics, Inc.         By: /s/ Lawrence A. Kenyon     Name:  Lawrence A.
Kenyon     Title:    Chief Financial Officer         GMS Tenshi Holdings Pte.
Limited         By: /s/ Faisal G. Sukhtian     Name:  Faisal G. Sukhtian    
Title:    Director

 

 

 